Citation Nr: 1218264	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD and anxiety, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for PTSD.  A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression and anxiety.  A review of the claims file shows that the RO denied the Veteran's claim of service connection for anxiety in a February 2009 rating decision.  This decision was not appealed and is now final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD and anxiety, to include depression, are as stated on the title page of this decision.

The Board observes that, in a May 2005 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the May 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claim for PTSD.  The Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  The issues of entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD and anxiety, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's claim of service connection for PTSD.

2.  The evidence submitted since May 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the May 2005 RO decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claim for PTSD, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for PTSD.  He specifically contends that he has submitted medical evidence from his VA and private treating physicians which demonstrates that he experiences current PTSD based on in-service stressors that are related to his active combat service in Vietnam.

In May 2005, the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The RO stated that the Veteran's DD Form 214 did not show that he had been awarded any awards or citations indicating combat service in Vietnam.  The RO also stated that the Veteran had not responded to VA's request for information concerning his alleged in-service stressors.  Because the service department had been unable to corroborate the Veteran's claimed in-service stressors, the claim was denied.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-4138 which was dated on July 12, 2006, and date-stamped as received by the RO on July 14, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the newly received evidence includes additional VA and private outpatient treatment records and examination reports, a response from the Defense Personnel Records Image Retrieval System (DPRIS) concerning the Veteran's in-service stressors, and the Veteran's February 2012 Travel Board hearing transcript.  All of the newly submitted evidence is to the effect that the Veteran currently experiences PTSD based on corroborated in-service stressors that are related to his active combat service in Vietnam.  DPRIS notified VA in November 2008 that the Veteran's active duty unit, 577th Engineering Battalion, "and attached units were engaged in direct contact with the enemy or on a full alert status on thirteen of the fifteen nights during the period August 30 through September 13, 1967."  This unit also came under enemy attack during this time period at the Phu Hiep quarry, the Highway 1 barrow pit, convoys on Highway 1, the cantonment and perimeter.  During these enemy attacks, 3 soldiers were killed and 8 soldiers were wounded.  Two of the soldiers wounded in these enemy attacks came from the 577th Engineering Battalion.  Two dump trucks also were damaged by enemy mines during this time period.  Following VA examination in January 2009, the VA examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD because he had not reported any signs of symptoms of PTSD.  The Veteran and his son testified credibly before the Board in February 2012 that he had served with the 577th Engineering Battalion in Vietnam.  See Board hearing transcript dated February 1, 2012, at pp. 12.  The Veteran also testified that, due to his profound bilateral hearing loss, he might not have heard or understood all of the questions asked of him by the VA examiner who examined him for PTSD in January 2009.  Id., at pp. 15-16.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  The Board finds it especially significant that, although the RO previously had found in May 2005 that the Veteran's alleged in-service stressors were not corroborated by the service department, his stressors subsequently have been corroborated by information from DPRIS.  The Board acknowledges that VA recently relaxed, in certain circumstances, the evidentiary standard for establishing a Veteran's claimed in-service stressors.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  In summary, the Board finds that the evidence submitted since May 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for PTSD.  Because the reopened claim is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim.

The Veteran contends that he incurred his current PTSD and acquired psychiatric disability other than PTSD and anxiety, to include depression, during active service.  He alternatively contends that these disabilities are related to active service.  

With respect to the service connection claim for PTSD, as noted in the Introduction, the Veteran was provided with VA examination in January 2009 to address the contended causal relationship between his PTSD and active service.  The evidence suggests, however, that the Veteran was unable to provide the January 2009 VA examiner with relevant information concerning his claimed PTSD due to his profound bilateral hearing loss.  The Board observes in this regard that service connection is in effect for bilateral hearing loss, evaluated as 100 percent disabling effective May 30, 2008.  The Veteran also is receipt of special monthly compensation based on the loss of use of hearing.  The competent evidence demonstrates that the Veteran has been diagnosed as having PTSD.  The Veteran's claimed in-service stressors have been corroborated by information obtained through DPRIS.  Unfortunately, following VA examination in January 2009, the VA examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not report any signs or symptoms of PTSD.  The evidence suggests that the Veteran may not have reported any signs or symptoms of PTSD at his January 2009 VA examination because he did not hear or understand the examiner's questions regarding this disability and his corroborated in-service stressors.  Given the foregoing, and given the Veteran's credible Travel Board hearing testimony concerning the impact of his profound service-connected bilateral hearing loss on his ability to hear and comprehend the VA examiner's questions in January 2009, the Board finds that, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With regard to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD and anxiety, to include depression, the Board notes that, to date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between this claimed disability and active service.  As noted in the Introduction, the competent evidence suggests that the Veteran currently experiences an acquired psychiatric disability other than PTSD and anxiety, to include depression.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his claimed acquired psychiatric disability other than PTSD and anxiety, to include depression.  Id.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that a great deal of VA outpatient treatment records were associated with the claims file in April 2012 following the Veteran's February 2012 Travel Board hearing.  These records were associated with the claims file in April 2012 without a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 19.37 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for PTSD.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or for an acquired psychiatric disability other than PTSD and anxiety, to include depression, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service, to include engaging in combat against the enemy while on active service with the 577th Engineering Battalion in Vietnam in August and September 1977.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is profoundly deaf in both ears and may not be able to hear or comprehend questions asked of him during an examination due to his profound service-connected bilateral hearing loss.  If possible, the examiner should speak to the Veteran loudly enough so that he can hear and comprehend the questions asked of him during the examination.  

The examiner also is advised that the Veteran's claimed in-service stressor of engaging in combat against the enemy while on active service with the 577th Engineering Battalion in Vietnam in August and September 1977 has been corroborated.  Any statements by the Veteran concerning this in-service stressor must be presumed to be credible by the examiner.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD and anxiety, to include depression.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD and anxiety currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD and anxiety, to include depression, if diagnosed, is related to active service or any incident of service, or a service-connected disability.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is profoundly deaf in both ears and may not be able to hear or comprehend questions asked of him during an examination due to his profound service-connected bilateral hearing loss.  If possible, the examiner should speak to the Veteran loudly enough so that he can hear and comprehend the questions asked of him during the examination.  

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


